12-2850-cv
Yenik v. Commissioner of Social Security

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
12th day of June, two thousand thirteen.

Present:
                 RALPH K. WINTER,
                 PETER W. HALL,
                            Circuit Judges,
                 WILLIAM K. SESSIONS III,
                            District Judge.*

____________________________________________________

Joseph P. Yenik, Jr.,

              Plaintiff–Appellant,

v.                                                                  No. 12-2850-cv

Commissioner of Social Security,

          Defendant–Appellee.
____________________________________________________


FOR APPELLANT:                    SCOT G. MILLER, Coughlin & Gerhart, LLP, Binghamton, NY.


*
 The Honorable William K. Sessions III, of the United States District Court for the District of
Vermont, sitting by designation.


                                                  1
FOR APPELLEE:           MICHELLE LYNN CHRIST, Special Assistant United States Attorney,
                        (Stephen P. Conte, Regional Chief Counsel, Social Security
                        Administration, of counsel), for Richard S. Hartunian, United
                        States Attorney for the Northern District of New York, Albany,
                        NY.
____________________________________________________


          Appeal from a judgment of the United States District Court for the Northern District of

New York (Homer, M.J.).

          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court be and hereby is REVERSED and the case is

REMANDED to the district court with instructions to vacate the decision of the Commissioner

and to remand the matter to the Commissioner for further proceedings consistent with this order.

          Plaintiff–Appellant Joseph P. Yenik, Jr., appeals from the final judgment of the United

States District Court for the Northern District of New York (Homer, M.J.) entered May 10, 2012,

which affirmed the December 14, 2010 final decision of the Commissioner of the Social Security

Administration to deny Yenik disability benefits under the Social Security Act. We assume the

parties’ familiarity with the underlying facts, the procedural history, and the issues presented for

review.

          In conducting our plenary review, see, e.g., Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996), it became apparent that the administrative record also contains medical records related to

one Joseph Yenik, Sr. The ALJ’s opinion does not make clear the extent to which he relied on

this evidence in assessing Joseph P. Yenik, Jr.’s eligibility for disability insurance benefits. The

record is clear, however, that the ALJ was not cognizant of the fact he was considering medical

records bearing on the condition of a person different from the applicant before him. Moreover,

throughout the proceedings leading up to and continuing after the ALJ hearing, neither the

applicant, nor the Appeals Council, nor the attorney for the Commissioner arguing this appeal,


                                                   2
nor even the district court was aware that an inaccurate, and for all we know incomplete, medical

record formed the basis for the Commissioner’s adverse determination. Accordingly, this matter

will be remanded to the Commissioner (1) to excise from the administrative record such

evidence that pertains to persons other than Joseph P. Yenik, Jr., and, (2) at a minimum, to

compile, or cause to be compiled, accurate and up-to-date medical evidence pertaining to Joseph

P. Yenik, Jr. and to undertake a new evaluation of Mr. Yenik, Jr.’s eligibility for disability

insurance benefits based, inter alia, on such evidence. We do not address the merits of Mr.

Yenik, Jr.’s arguments briefed on appeal and instead leave those issues to be considered in the

first instance by the Commissioner on remand in light of the complete, accurate, and updated

medical records and such other evidence as may be presented at that time.

       For the foregoing reasons, we REVERSE the judgment of the district court and

REMAND the case to the district court with instructions to VACATE the December 14, 2010

decision of the Commissioner and REMAND the case for further administrative proceedings

consistent with this order.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3